Exhibit 10.4

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into as of the 1st
day of September, 2011, by and between EagleBank, a Maryland chartered
commercial bank (the “Bank”), and Janice L. Williams (“Williams”).

 

RECITALS:

 

WHEREAS, the Bank and Williams are parties to an Amended and Restated Employment
Agreement dated December 2, 2008 (the “Prior Agreement”), pursuant to which
Williams has served as Executive Vice President and Chief Credit Officer of the
Bank; and

 

WHEREAS, the Prior Agreement, by its terms, terminated on August 31, 2011; and

 

WHEREAS, the Bank continues to employ Williams; and

 

WHEREAS, the parties desire to hereby enter into this Agreement with respect to
Williams’ continued employment by the Bank.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and intending to be
legally bound hereby, the parties hereto agree as follows:

 

1.                                       Employment.  The Bank agrees to employ
Williams, and Williams agrees to be employed as Executive Vice President and
Chief Credit Officer of the Bank, subject to the terms and provisions of this
Agreement.

 

2.                                       Certain Definitions.  As used in this
Agreement, the following terms have the meanings set forth below:

 

2.1                                 “Affiliate” means, with respect to any
Person, (i) any Person directly or indirectly controlling, controlled by or
under common control with such Person, (ii) any Person owning or controlling
fifty percent (50%) or more of the outstanding voting interests of such Person,
(iii) any officer, director, general partner, managing member, or trustee of, or
Person serving in a similar capacity with respect to, such Person, or (iv) any
Person who is an officer, director, general partner, member, trustee, or holder
of fifty percent (50%) or more of the voting interests of any Person described
in clauses (i), (ii), or (iii) of this sentence. For purposes of this
definition, the terms “controlling,” “controlled by,” or “under common control
with” shall mean the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
the ownership of voting securities, by contract or otherwise.

 

2.2                                 “Bancorp” means Eagle Bancorp, Inc., a
Maryland corporation.

 

2.3                                 “Bank” is defined in the Recitals.  If the
Bank is merged into any other Entity, or transfers substantially all of its
business operations or assets to another Entity, the term “Bank” shall be deemed
to include such successor Entity for purposes of applying Article 8 of this
Agreement.

 

2.4                                 “Bank Entities” means and includes any of
the Bank, Bancorp and their Affiliates.

 

2.5                                 “Bank Regulatory Agency” means any
governmental authority, regulatory agency, ministry, department, statutory
corporation, central bank or other body of the United States or of any other
country or of any state or other political subdivision of any of them having
jurisdiction over the Bank or any transaction contemplated, undertaken or
proposed to be undertaken by the Bank, including, but not necessarily be limited
to:

 

(a)                                  the Federal Deposit Insurance Corporation
or any other federal or state depository insurance organization or fund;

 

1

--------------------------------------------------------------------------------


 

(b)                                 the Federal Reserve System, the Maryland
Division of Financial Institutions, or any other federal or state bank
regulatory or commissioner’s office;

 

(c)                                  any Person established, organized, owned
(in whole or in part) or controlled by any of the foregoing; and

 

(d)                                 any predecessor, successor or assignee of
any of the foregoing.

 

2.6                                 “Board” means the Board of Directors of the
Bank.

 

2.7                                 “Code” means the Internal Revenue Code of
1986, as amended.

 

2.8                                 “Competitive Business” means the banking and
financial services business, which includes, without limitation, consumer
savings, commercial banking, the insurance and trust business, the savings and
loan business and mortgage lending, or any other business in which any of the
Bank Entities is engaged or has invested significant resources within the prior
six (6) month period in preparation for becoming actively engaged.

 

2.9                                 “Competitive Products or Services” means, as
of any time, those products or services of the type that any of the Bank
Entities is providing, or is actively preparing to provide, to its customers.

 

2.10                           “Disability” means a mental or physical condition
which, in the good faith opinion of the Board, renders Williams, with reasonable
accommodation, unable or incompetent to carry out the material job
responsibilities which Williams held or the material duties to which Williams
was assigned at the time the disability was incurred, which has existed for at
least three (3) months and which in the opinion of a physician mutually agreed
upon by the Bank and Williams (provided that neither party shall unreasonably
withhold such agreement) is expected to be permanent or to last for an
indefinite duration or a duration in excess of nine (9) months.

 

2.11                           “Expiration Date” means August 31, 2014.

 

2.12                           “Person” means any individual or Entity.

 

2.13                           “Section 409A” means Section 409A of the Code and
the regulations and administrative guidance promulgated thereunder.

 

2.14                           “Termination Date” means the Expiration Date or
such earlier date on which the Term expires pursuant to Section 3.1 or is
terminated pursuant to Section 7.2, 7.3, 7.4, 7.5, 9.2 or 9.3,as applicable.

 

Other terms are defined throughout this Agreement and have the meanings so given
them.

 

3.                                       Term; Position.

 

3.1                                 Term.  Williams’ employment hereunder shall
continue until the Expiration Date, unless extended in writing by both the Bank
and Williams or sooner terminated in accordance with the provisions of this
Agreement (the “Term”).

 

3.2                                 Position.  The Bank shall employ Williams to
serve as Executive Vice President and Chief Credit Officer of the Bank.

 

3.3                                 No Restrictions.  Williams represents and
warrants to the Bank that Williams is not subject to any legal obligations or
restrictions that would prevent or limit her entering into this Agreement and
performing her responsibilities hereunder.

 

2

--------------------------------------------------------------------------------


 

4.                                       Duties of Williams.

 

4.1                               Nature and Substance.  Williams shall report
directly to and shall be under the direction of the Chairman of the Board or the
Chairman’s designee. The specific powers and duties of Williams shall be
established, determined and modified by and within the discretion of the Board.

 

4.2                                 Performance of Services.  Williams agrees to
devote her full business time and attention to the performance of her duties and
responsibilities under this Agreement, and shall use her best efforts and
discharge her duties to the best of her ability for and on behalf of the Bank
and toward its successful operation.  Williams agrees that, without the prior
written consent of the Board, she will not during the Term, directly or
indirectly, perform services for or obtain a financial or ownership interest in
any other Entity (an “Outside Arrangement”) if such Outside Arrangement would
interfere with the satisfactory performance of her duties to the Bank, present a
conflict of interest with the Bank and/or Bancorp, breach her duty of loyalty or
fiduciary duties to the Bank and/or Bancorp, or otherwise conflict with the
provisions of this Agreement.  Williams shall promptly notify the Board of any
Outside Arrangement, provide the Bank with any written agreement in connection
therewith and respond fully and promptly to any questions that the Board may ask
with respect to any Outside Arrangement.  If the Board determines that Williams’
participation in an Outside Arrangement would interfere with her satisfactory
performance of her duties to the Bank, present a conflict of interest with the
Bank and/or Bancorp, breach her duty of loyalty or fiduciary duties to the Bank
and/or Bancorp, or otherwise conflict with the provisions of this Agreement,
Williams shall not undertake, or shall cease, such Outside Arrangement as soon
as feasible after the Board notifies her of such determination.  Notwithstanding
any provision hereof to the contrary, this Section 4.2 does not restrict
Williams’ right to own securities of any Entity that files periodic reports with
the Securities and Exchange Commission under Section 13 or 15(d) of the
Securities Exchange Act of 1934, as amended; provided that her total ownership
constitutes less than two percent (2%) of the outstanding securities of such
company.

 

4.3                                 Compliance with Law.  Williams shall comply
with all laws, statutes, ordinances, rules and regulations relating to her
employment and duties.

 

5.                                     Compensation; Benefits. As full
compensation for all services rendered pursuant to this Agreement and the
covenants contained herein, the Bank shall pay to Williams the following:

 

5.1                                 Salary.  Through the end of the Term,
Williams shall be paid a salary (“Salary”) of Two Hundred Seventy-five Thousand
Dollars ($275,000.00) on an annualized basis.  The Bank shall pay Williams’
Salary in equal installments in accordance with the Bank’s regular payroll
periods as may be set by the Bank from time to time.  Williams’ Salary may be
further increased from time to time, at the discretion of the Board. Williams
may also be entitled to certain incentive bonus payments as determined by Board
approved incentive plans.

 

5.2                                 Withholding.  Payments of Salary shall be
subject to the customary withholding of income and other employment taxes as is
required with respect to compensation paid by an employer to an employee.

 

5.3                                 Vacation and Leave.  Williams shall be
entitled to such vacation and leave as may be provided for under the current and
future leave and vacation policies of the Bank for executive officers.

 

5.4                                 Office Space.  The Bank will provide
customary office space and office support to Williams.

 

5.5                                 Parking.  Paid parking at Williams’ regular
worksite will be provided by the Bank at its expense.

 

5.6                                 Car Allowance.  The Bank will pay Williams a
monthly car allowance of Seven Hundred Fifty Dollars ($750.00).

 

5.7                                 Non-Life Insurance.  The Bank will provide
Williams with group health, disability and other insurance as the Bank may
determine appropriate for all employees of the Bank.

 

3

--------------------------------------------------------------------------------


 

5.8                                 Life Insurance.

 

5.8.1                        Williams may obtain a term life insurance policy
(the “Policy”) on Williams in the amount of Seven Hundred Fifty Thousand Dollars
($750,000.00), the particular product and carrier to be chosen by Williams in
her discretion.  Williams shall have the right to designate the beneficiary of
the Policy.  If the Policy is obtained, Williams shall provide the Bank with a
copy of the Policy, and the Bank will pay, during the Term of this Agreement,
the premiums for the Policy upon submission by Williams to the Bank of the
invoices therefor.  In the event Williams is rated and the premium exceeds the
standard rate for a Seven Hundred Fifty Thousand Dollar ($750,000.00) policy,
the Policy amount shall be lowered to the maximum amount that can be purchased
at the standard rate for a Seven Hundred Fifty Thousand Dollar ($750,000.00)
policy.  For example, if Williams is rated and the standard rate for a Seven
Hundred Fifty Thousand Dollar ($750,000.00) policy would acquire a Five Hundred
Thousand Dollar ($500,000.00) policy, the Bank would only be required to pay the
premium for a Five Hundred Thousand Dollar ($500,000.00) policy.  If a Policy is
obtained and it is cancelled or terminated, Williams shall immediately notify
the Bank of such cancellation or termination.

 

5.8.2                        The Bank may, at its cost, obtain and maintain
“key-man” life insurance and/or Bank-owned life insurance on Williams in such
amount as determined by the Board from time to time. Williams agrees to
cooperate fully and to take all actions reasonably required by the Bank in
connection with such insurance.

 

5.9                                 Expenses.  The Bank shall, promptly upon
presentation of proper expense reports therefor, pay or reimburse Williams, in
accordance with the policies and procedures established from time to time by the
Bank for its officers, for all reasonable and customary travel (other than local
use of an automobile for which Williams is being provided the car allowance) and
other out-of-pocket expenses incurred by Williams in the performance of her
duties and responsibilities under this Agreement and promoting the business of
the Bank, including approved membership fees, dues and the cost of attending
business related seminars, meetings and conventions.

 

5.10                           Retirement Plans.  Williams shall be entitled to
participate in any and all qualified pension or other retirement plans of the
Bank which may be applicable to personnel of the Bank.

 

5.11                         Other Benefits.  While this Agreement is in effect,
Williams shall be entitled to all other benefits that the Bank provides from
time to time to its officers and such other benefits as the Board may from time
to time approve for Williams.

 

5.12                           Eligibility.  Participation in any health, life,
accident, disability, medical expense or similar insurance plan or any qualified
pension or other retirement plan shall be subject to the terms and conditions
contained in such plan. All matters of eligibility for benefits under any
insurance plans shall be determined in accordance with the provisions of the
applicable insurance policy issued by the applicable insurance company.

 

5.13                           Equity Compensation.  Williams shall be eligible
to receive awards of options, SARs and /or Restricted Stock under the 2006 Stock
Plan of Bancorp, from time to time, at the discretion of the 2006 Plan Committee
or Compensation Committee of the Board of Directors of Bancorp.

 

6.                                       Conditions Subsequent to Continued
Operation and Effect of Agreement.

 

6.1                                 Continued Approval by Bank Regulatory
Agencies.  This Agreement and all of its terms and conditions, and the continued
operation and effect of this Agreement and the Bank’s continuing obligations
hereunder, shall at all times be subject to the continuing approval of any and
all Bank Regulatory Agencies whose approval is a necessary prerequisite to the
continued operation of the Bank. Should any term or condition of this Agreement,
upon review by any Bank Regulatory Agency, be found to violate or not be in
compliance with any then-applicable statute or any rule, regulation, order or
understanding promulgated by any Bank Regulatory Agency, or should any term or
condition required to be included herein by any such Bank Regulatory Agency be
absent, this Agreement may be rescinded and terminated by the Bank if the
parties hereto cannot in good faith agree upon such additions, deletions or
modifications as may be deemed necessary or appropriate to bring this Agreement
into compliance.

 

4

--------------------------------------------------------------------------------


 

7.                                       Termination of Agreement.  Prior to the
Expiration Date, the Term of this Agreement may be terminated as provided below
in this Article 7.

 

7.1                                 Definition of Cause.  For purposes of this
Agreement, “Cause” means:

 

(a)                                  any act of theft, fraud, intentional
misrepresentation, personal dishonesty or breach of fiduciary duty involving
personal gain or similar conduct by Williams with respect to the Bank Entities
or the services to be rendered by her under this Agreement;

 

(b)                                 any failure of this Agreement to comply with
any Bank Regulatory Agency requirement which is not cured in accordance with
Section 6.1 within a reasonable period of time after written notice thereof;

 

(c)                                  any Bank Regulatory Agency action or
proceeding against Williams as a result of her negligence, fraud, malfeasance or
misconduct;

 

(d)                                 indictment of Williams, or Williams’
conviction or plea of nolo contendere at the trial court level, of a felony, or
any crime of moral turpitude, or involving dishonesty, deception or breach of
trust;

 

(e)                                  any of the following conduct on the part of
Williams that Williams has not been corrected or cured within thirty (30) days
after having received written notice from the Bank detailing and describing such
conduct (provided, however, that the Bank shall not be required to provide
Williams with notice and opportunity to cure more than two (2) times in any
twelve (12) month period):

 

(i)                                     habitual absenteeism, or the failure by
or the inability of Williams to devote full time attention and energy to the
performance of Williams’ duties pursuant to this Agreement (other than by reason
of her death or Disability);

 

(ii)                                  intentional material failure by Williams
to carry out the explicit lawful and reasonable directions, instructions,
policies, rules, regulations or decisions of the Board which are consistent with
her position;

 

(iii)                               willful or intentional misconduct on the
part of Williams that results, or that the Board in good faith determines may
result, in substantial injury to the Bank or any of its Affiliates; or

 

(iv)                              any action (including any failure to act) or
conduct by Williams in violation of a material provision of this Agreement
(including but not limited to the provisions of Article 8 hereof, which shall be
deemed to be material); or

 

(f)                                    the use of drugs, alcohol or other
substances by Williams to an extent which materially interferes with or prevents
Williams from performing her duties under this Agreement;

 

(g)                                 the determination by the Board, in the
exercise of its reasonable judgment and in good faith, that Williams’ job
performance is substantially unsatisfactory and that she has failed to cure such
performance within a reasonable period (but in no event more than thirty (30)
days) after written notice specifying in reasonable detail the nature of the
unsatisfactory performance; or

 

(h)                                 Williams’ commission of unethical business
practices, acts of moral turpitude, financial impropriety, fraud or dishonesty
in any material matter which the Board in good faith determines could adversely
affect the reputation, standing or financial prospects of the Bank or its
Affiliates.

 

7.2                                 Termination by the Bank for Cause.  After
the occurrence of any of the conditions specified in Section 7.1, the Bank shall
have the right to terminate the Term for Cause immediately on written notice to
Williams.

 

5

--------------------------------------------------------------------------------


 

7.3                                 Termination by the Bank without Cause.  The
Bank shall have the right to terminate the Term at any time on written notice
without Cause, for any or no reason, such termination to be effective on the
date on which the Bank gives such notice to Williams or such later date as may
be specified in such notice.

 

7.4                                 Termination for Death or Disability.  The
Term shall automatically terminate upon the death of Williams or upon the
Board’s determination that Williams is suffering from a Disability.

 

7.5                                 Termination by Williams.  Williams shall
have the right to terminate the Term at any time, such termination to be
effective on the date ninety (90) days after the date on which Williams gives
such notice to the Bank unless Williams and the Bank agree in writing to a later
date on which such termination is to be effective.  After receiving notice of
termination, the Bank may require Williams to devote her good faith energies to
transitioning her duties to her successor and to otherwise helping to minimize
the adverse impact of her resignation upon the operations of the Bank.  If
Williams fails or refuses to fully cooperate with such transition, the Bank may
immediately terminate Williams, in which case it shall no longer have any
obligation to pay any Salary or provide any benefits to her, but solely for
purposes of Sections 8.5 and 8.6 below, the Termination Date shall be the date
ninety (90) days after the date on which Williams gives notice of termination to
the Bank pursuant to the first sentence of this Section 7.5, or the later date
referred to therein, whichever is later.

 

7.6                                 Pre-Termination Salary and Expenses. 
Without regard to the reason for, or the timing of, the termination or
expiration of the Term:  (a) the Bank shall pay Williams any unpaid Salary due
for the period prior to the Termination Date; and (b) following submission of
proper expense reports by Williams, the Bank shall reimburse Williams for all
expenses incurred prior to the Termination Date and subject to reimbursement
pursuant to Section 5.9 hereof.  These payments shall be made promptly upon
termination and within the period of time mandated by law.

 

7.7                               Severance if Termination by the Bank without
Cause.  Provided that Williams signs and delivers to the Bank no later than
twenty-one (21) days after the Termination Date a General Release and Waiver in
the form attached to this Agreement as Exhibit A, and except as set forth below,
if the Term is terminated by the Bank during the Term without Cause, the Bank
shall, for a period of one (1) year following the Termination Date, (i) continue
to pay Williams, in the manner set forth below, Williams’ Salary at the rate
being paid as of the Termination Date, and (ii) if Williams timely elects to
continue her health insurance benefits under COBRA, pay to the insurer Williams’
premiums for health insurance benefits continuation (for so long as Williams
remains qualified for such continuation under COBRA); provided, however, that
Williams shall not be entitled to any such payments if she is otherwise entitled
to payments pursuant to Section 9.4 in relation to a Change in Control.   Any
payments due Williams pursuant to this Section 7.7 shall be paid to Williams in
installments on the same schedule as Williams was paid immediately prior to the
Termination Date, each installment to be the same amount Williams would have
been paid under this Agreement if she had not been terminated. In the event
Williams breaches any provision of Article 8 of this Agreement, Williams’
entitlement to any payments payable pursuant to this Section 7.7, if and to the
extent not yet paid, shall thereupon immediately cease and terminate as of the
date of such breach, with Williams having the obligation to repay to the Bank
any payments that were paid to her and any payments for health insurance
benefits continuation pursuant to this Section 7.7 with respect to the period
after such breach occurred and before such breach became known to the Bank. 
Furthermore, if termination was initially not for Cause but the Bank thereafter
determines in good faith that, during the Term, Williams had engaged in conduct
that would have constituted Cause, Williams’ entitlement to any payments
pursuant to this Section 7.7 shall terminate retroactively to the Termination
Date, with Williams having the obligation to repay to the Bank all payments that
were paid to her and any payments for health insurance benefits continuation
pursuant to this Section 7.7, and, upon the return of all such payments, said
General Release and Waiver shall be deemed rescinded and of no force or
effect.   Notwithstanding anything to the contrary in this Section 7.7, any
payment pursuant to this Section shall be subject to (i) any delay in payment
required by Section 10.2 hereof and (ii) any reduction required pursuant to
Section 10.1.2 hereof.

 

7.8                                 Termination After Change in Control. 
Sections 9.2 and 9.3 set out provisions applicable to certain circumstances in
which the Term may be terminated after Change in Control.

 

6

--------------------------------------------------------------------------------


 

8.                                       Confidentiality; Non-Competition;
Non-Interference.

 

8.1                                 Confidential Information.  Williams, during
employment, will have, and has had, access to and become familiar with various
confidential and proprietary information of the Bank Entities and/or relating to
the business of the Bank Entities (“Confidential Information”), including, but
not limited to: business plans; operating results; financial statements and
financial information; contracts; mailing lists; purchasing information;
customer data (including lists, names and requirements); feasibility studies;
personnel related information (including compensation, compensation plans, and
staffing plans); internal working documents and communications; and other
materials related to the businesses or activities of the Bank Entities which is
made available only to employees with a need to know or which is not generally
made available to the public.  Failure to mark any Confidential Information as
confidential, proprietary or protected information shall not affect its status
as part of the Confidential Information subject to the terms of this Agreement.

 

8.2                                 Nondisclosure.  Williams hereby covenants
and agrees that she shall not, directly or indirectly, disclose or use, or
authorize any Person to disclose or use, any Confidential Information (whether
or not any of the Confidential Information is novel or known by any other
Person); provided however, that this restriction shall not apply to the use or
disclosure of Confidential Information (i) to any governmental entity to the
extent required by law, (ii) which is or becomes publicly known and available
through no wrongful act of Williams or any Affiliate of Williams or (iii) in
connection with the performance of Williams’ duties under this Agreement.

 

8.3                                 Nondisclosure of this Agreement.  The terms,
conditions and fact of this Agreement are strictly confidential.  From and after
the date of execution of this Agreement, Williams agrees not to disclose,
directly or indirectly, the existence of this Agreement or any of the terms and
conditions herein to any Person except that Williams may disclose the existence
of this Agreement or the terms and conditions herein to Williams’ immediate
family, tax, financial or legal advisers, prospective employers (with whom
Williams’ employment is not prohibited by Section 8.5), any taxing authority, or
as required by law.  If Williams is asked about the existence and/or terms and
conditions of this Agreement, Williams is permitted to state only that “the
terms of my employment are a confidential matter that I am not able to
disclose.”  Williams acknowledges that the terms of this Section 8.3 are a
material inducement for the Bank to enter into this Agreement.  Notwithstanding
the foregoing, Williams may disclose such information regarding this Agreement
as may be disclosed by the Bank Entities in any document filed with the
Securities and Exchange Commission.

 

8.4                                 Documents.  All files, papers, records,
documents, compilations, summaries, lists, reports, notes, databases, tapes,
sketches, drawings, memoranda, and similar items (collectively, “Documents”),
whether prepared by Williams, or otherwise provided to or coming into the
possession of Williams, that contain any proprietary information about or
pertaining or relating to the Bank Entities (the “Bank Information”) shall at
all times remain the exclusive property of the Bank Entities. Promptly after a
request by the Bank or the Termination Date, Williams shall take reasonable
efforts to (i) return to the Bank all Documents in any tangible form (whether
originals, copies or reproductions) and all computer disks or other media
containing or embodying any Document or Bank Information and (ii) purge and
destroy all Documents and Bank Information in any intangible form (including
computerized, digital or other electronic format) as may be requested in writing
by the Chief Executive Officer of the Bank or Chairman of the Board of the Bank,
and Williams shall not retain in any form any such Document or any summary,
compilation, synopsis or abstract of any Document or Bank Information.

 

8.5                                 Non-Competition.  Williams hereby
acknowledges and agrees that, during the course of employment, Williams has
become, and will become, familiar with and involved in all aspects of the
business and operations of the Bank Entities. Williams hereby covenants and
agrees that during the Term until the later to occur of (a) the date one
(1) year after the Termination Date, or (b) the Expiration Date (the “Restricted
Period”), Williams will not at any time (except for the Bank Entities), directly
or indirectly, in any capacity (whether as a proprietor, owner, agent, officer,
director, shareholder, organizer, partner, principal, manager, member, employee,
contractor, consultant or otherwise) provide any advice, assistance or services
to any Competitive Business or to any Person that is attempting to form or
acquire a Competitive Business if such Competitive Business operates, or is
planning to operate, any office, branch or other facility (in any case, a
“Branch”) that is (or is proposed to be) located within a thirty-five (35) mile
radius of the Bank’s headquarters or any Branch of the Bank Entities. 
Notwithstanding any provision hereof to the contrary, this Section 8.5 does not
restrict Williams’ right to (i) own securities of any Entity that files periodic
reports with the Securities and Exchange Commission under Section 13 or 15(d) of
the Securities Exchange Act of 1934, as amended; provided that her total
ownership constitutes less than two percent (2%) of the outstanding securities
of such company.

 

7

--------------------------------------------------------------------------------


 

8.6                                 Non-Interference. Williams hereby covenants
and agrees that during the Restricted Period, she will not, directly or
indirectly, for himself or any other Person (whether as a proprietor, owner,
agent, officer, director, shareholder, organizer, partner, principal, member,
manager, employee, contractor, consultant or any other capacity):

 

(a)                                  induce or attempt to induce any customer,
supplier, officer, director, employee, contractor, consultant, agent or
representative of, or any other Person that has a business relationship with any
Bank Entity, to discontinue, terminate or reduce the extent of its, his or her
relationship with any Bank Entity or to take any action that would disrupt or
otherwise be disadvantageous to any such relationship;

 

(b)                                 solicit any customer of any of the Bank
Entities for the purpose of providing any Competitive Products or Services to
such customer (other than any solicitation to the general public that is not
disproportionately directed at customers of any Bank Entity); or

 

(c)                                  solicit any employee of any of the Bank
Entities to commence employment with, become a consultant or independent
contractor to or otherwise provide services for the benefit of any other
Competitive Business

 

In applying this Section 8.6:

 

(i)                                     the term “customer” shall be deemed to
include, at any time, any Person to which any of the Bank Entities had, during
the six (6) month period immediately prior to such time, (A) sold any products
or provided any services or (B) submitted, or been in the process of submitting
or negotiating, a proposal for the sale of any product or the provision of any
services;

 

(ii)                                  the term “supplier” shall be deemed to
include, at any time, any Person which, during the six (6) month period
immediately prior to such time, (A) had sold any products or services to any of
the Bank Entities or (B) had submitted to any of the Bank Entities a proposal
for the sale of any products or services;

 

(iii)                               for purposes of clause (c), the term
“employee” shall be deemed to include, at any time, any Person who was employed
by any of the Bank Entities within the prior six (6) month period (thereby
prohibiting Williams from soliciting any Person who had been employed by any of
the Bank Entities until six (6) months after the date on which such Person
ceased to be so employed); and

.

(iv)                              If during the Restricted Period any employee
of any of the Bank Entities accepts employment with or is otherwise retained by
any Competitive Business of which Williams is an owner, director, officer,
manager, member, employee, partner or employee, or to which Williams provides
material services, it shall be presumed that such employee was hired in
violation of the restriction set forth in clause (c) of this Section 8.6, with
such presumption to be overcome only upon Williams’ showing by a preponderance
of the evidence that she was not directly or indirectly involved in the hiring,
soliciting or encouraging such employee to leave employment with the Bank
Entities.

 

8.7                                 Injunction. In the event of any breach or
threatened or attempted breach of any provision of this Article 8 by Williams,
the Bank shall, in addition to and not to the exclusion of any other rights and
remedies at law or in equity, be entitled to seek and receive from any court of
competent jurisdiction (i) full temporary and permanent injunctive relief
enjoining and restraining Williams and each and every other Person concerned
therein from the continuation of such violative acts and (ii) a decree for
specific performance of the applicable provisions of this Agreement, without
being required to furnish any bond or other security.

 

8.8                                 Reasonableness.

 

8.8.1                        Williams has carefully read and considered the
provisions of this Article 8 and, having done so, agrees that the restrictions
and agreements set forth in this Article 8 are fair and reasonable and are
reasonably required for the protection of the interests of the Bank Entities and
their respective businesses, shareholders,

 

8

--------------------------------------------------------------------------------


 

directors, officers and employees. Williams further agrees that the restrictions
set forth in this Agreement will not impair or unreasonably restrain her ability
to earn a livelihood.

 

8.8.2                        If any court of competent jurisdiction should
determine that the duration, geographical area or scope of any provision or
restriction set forth in this Article 8 exceeds the maximum duration, geographic
area or scope that is reasonable and enforceable under applicable law, the
parties agree that said provision shall automatically be modified and shall be
deemed to extend only over the maximum duration, geographical area and/or scope
as to which such provision or restriction said court determines to be valid and
enforceable under applicable law, which determination the parties direct the
court to make, and the parties agree to be bound by such modified provision or
restriction.

 

9.                                       Change in Control.

 

9.1                                 Definition.  “Change in Control” means and
shall be deemed to have occurred if:

 

(a)                                  there shall be consummated (i) any
consolidation, merger, share exchange, or similar transaction relating to
Bancorp, or pursuant to which shares of Bancorp’s capital stock are converted
into cash, securities of another Entity and/or other property, other than a
transaction in which the holders of Bancorp’s voting stock immediately before
such transaction shall, upon consummation of such transaction, own at least
fifty percent (50%) of the voting power of the surviving Entity, or (ii) any
sale of all or substantially all of the assets of Bancorp, other than a transfer
of assets to a related Person which is not treated as a change in control event
under §1.409A-3(i)(5)(vii)(B) of the U.S. Treasury Regulations;

 

(b)                                 any person, entity or group (each within the
meaning of Sections 13(d) and 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”)) shall become the beneficial owner (within the
meaning of Rules 13d-3 and 13d-5 under the Exchange Act), directly or
indirectly, of securities of Bancorp representing more than fifty percent (50%)
of the voting power of all outstanding securities of Bancorp entitled to vote
generally in the election of directors of Bancorp (including, without
limitation, any securities of Bancorp that any such Person has the right to
acquire pursuant to any agreement, or upon exercise of conversion rights,
warrants or options, or otherwise, which shall be deemed beneficially owned by
such Person); or

 

(c)                                  over a twelve (12) month period, a majority
of the members of the Board of Directors of Bancorp are replaced by directors
whose appointment or election was not endorsed by a majority of the members of
the Board of Directors of Bancorp in office prior to such appointment or
election.

 

Notwithstanding the foregoing, if the event purportedly constituting a Change in
Control under Section 9.1(a), Section 9.1(b), or Section 9.1(c) does not also
constitute a “change in ownership” of Bancorp, a “change in effective control”
of Bancorp or a “change in the ownership of a substantial portion of the assets”
of Bancorp within the meaning of Section 409A, then such event shall not
constitute a “Change in Control” hereunder.

 

9.2                                 Change in Control Termination.  For purposes
of this Agreement, a “Change in Control Termination” means that while this
Agreement is in effect:

 

(a)                              Williams’ employment with the Bank is
terminated without Cause (i) within one hundred twenty (120) days immediately
prior to and in conjunction with a Change in Control or (ii) within twelve (12)
months following consummation of a Change in Control; or

 

(b)                                 Within twelve (12) months following
consummation of a Change in Control, Williams’ title, duties and or position
have been materially reduced such that Williams is not in a comparable position
(with materially comparable compensation, benefits and responsibilities and is
located within twenty-five (25) miles of Williams’ primary worksite) to the
position she held immediately prior to the Change in Control, and within thirty
(30) days after notification of such reduction she notifies the Bank that she is
terminating her employment due to such change in her employment unless such
change is cured within thirty (30) days of such notice by providing her with a
comparable position (including materially comparable compensation and benefits
and is located within twenty-five (25) miles of Williams’ primary worksite).  If
Williams’

 

9

--------------------------------------------------------------------------------


 

employment is terminated under this Section, her last day of employment shall be
mutually agreed to by Williams and the Bank, but shall be not more than sixty
(60) days after such notice is given by Williams.

 

9.3                                 Window Period Resignation After Change in
Control.  If at the expiration of the twelve (12) month period following
consummation of a Change in Control (the “Action Period”), Williams’ employment
by the Bank has not been terminated, Williams may, by giving written notice to
the Bank within the thirty (30) day period immediately following the last day of
the Action Period, elect to terminate the Term, in which event her last day of
employment will be as mutually agreed to by the Bank and Williams but which
shall be not more than sixty (60) days after such notice is given by Williams.

 

9.4                                 Change in Control Payment.  If there is a
Change in Control Termination pursuant to Section 9.2 or Williams resigns after
the Action Period pursuant to Section 9.3, Williams shall be paid a lump-sum
cash payment (the “Change Payment”) equal to 2.99 times Williams’ Salary at the
highest rate in effect during the twelve (12) month period immediately preceding
her Termination Date, such Change Payment to be made to Williams within
forty-five (45) days after the later of (i) her Termination Date or (ii) the
date of the Change in Control, the exact date of payment to be determined in the
sole discretion of the Bank; provided, however, that the Bank shall be relieved
of its obligation to pay the Change Payment if Williams fails to sign and
deliver to the Bank no later than twenty-one (21) days after the Termination
Date a General Release and Waiver in the form attached to this Agreement as
Exhibit A.  Notwithstanding anything to the contrary in this Section 9.4, any
payment pursuant to this Section shall be subject to (i) any delay in payment
required by Section 10.2  hereof and (ii) any reduction required pursuant to
Section 10.1.2 hereof, as applicable.

 

10.                                 Compliance with Certain Restrictions.

 

10.1                           Section 280G.

 

10.1.1                  For purposes of this Agreement, the following terms are
defined as follows:

 

(a)                                  “Additional 280G Payments” means any
distributions in the nature of compensation by any Bank Entity to or for the
benefit of Williams (including, but not limited to, the value of acceleration in
vesting in restricted stock, options or any other stock-based compensation),
whether or not paid or payable or distributed or distributable pursuant to this
Agreement, which is required to be taken into consideration in applying
Section 280G(b)(2)(A) of the Code;

 

(b)                                 “Parachute Payment” is defined as set forth
in Section 280G(b)(2) of the Code; and

 

(c)                                  “Total Change in Control Payments” means
the total amount of the Change Payment together with all Additional 280G
Payments that are required to be paid because of a Change in Control.

 

10.1.2                  Notwithstanding anything in this Agreement to the
contrary, other than Section 10.2(a) above, if the Determining Firm determines
that any portion of the Total Change in Control Payments would otherwise
constitute a Parachute Payment, the amount payable to Williams shall
automatically be reduced by the smallest amount necessary so that no portion of
the Total Change in Control Payments will be a Parachute Payment.  If Total
Change in Control Payments are to be paid in other than a lump sum, such
reduction shall be applied in inverse order to the time at which the payments
are scheduled to be made (e.g., the last scheduled payment will be the first
such payment to be reduced).  If, despite the foregoing sentence, a payment
shall be made to Williams that would constitute a Parachute Payment, Williams
shall have no right to retain such payment and, immediately upon being informed
of the impropriety of such payment, Williams shall return such payment to the
Bank or other Bank Entity that was the payer thereof, together with interest at
the applicable federal rate determined pursuant to Section 1274(d) of the Code.

 

10.2                           Section 409A.

 

10.2.1                  It is the intention of the parties hereto that this
Agreement and the payments provided for hereunder shall not be subject to, or
shall be in accordance with, Section 409A, and thus avoid the imposition of any
tax and interest on Williams pursuant to Section 409A(a)(1)(B) of the Code, and
this Agreement shall be interpreted

 

10

--------------------------------------------------------------------------------


 

and construed consistent with this intent.  Williams acknowledges and agrees
that she shall be solely responsible for the payment of any tax or penalty which
may be imposed or to which she may become subject as a result of the payment of
any amounts under this Agreement.

 

10.2.2                  Notwithstanding any provision of this Agreement to the
contrary, if Williams is a “specified employee” at the time of her “separation
from service”, any payment of “nonqualified deferred compensation” (in each case
as determined pursuant to Section 409A) that is otherwise to be paid to Williams
within six (6) months following her separation from service, then to the extent
that such payment would otherwise be subject to interest and additional tax
under Section 409A(a)(1)(B) of the Code, such payment shall be delayed and shall
be paid on the first business day of the seventh calendar month following
Williams’ separation from service, or, if earlier, upon Williams’ death.  Any
deferral of payments pursuant to the foregoing sentence shall have no effect on
any payments that are scheduled to be paid more than six (6) months after the
date of separation from service.

 

10.2.3                  The parties hereto agree that they shall take such
actions as may be necessary and permissible under applicable law, regulation and
guidance to amend or revise this Agreement in order to ensure that
Section 409A(a)(1)(B) does not impose additional tax and interest on payments
made pursuant to this Agreement.

 

11.                                 Assignability.  Williams shall have no right
to assign this Agreement or any of her rights or obligations hereunder to
another party or parties.  The Bank may assign this Agreement to any of its
Affiliates or to any Person that acquires a substantial portion of the operating
assets of the Bank.  Upon any such assignment by the Bank, references in this
Agreement to the Bank shall automatically be deemed to refer to such assignee
instead of, or in addition to, the Bank, as appropriate in the context.

 

12.                                 Governing Law; Venue.  This Agreement shall
be governed by and construed in accordance with the laws of the State of
Maryland applicable to contracts executed and to be performed therein, without
giving effect to the choice of law rules thereof. Any action to enforce any
provision of this Agreement may be brought only in a court of the State of
Maryland or in the United States District Court for the District of Maryland. 
Accordingly, each party (a) agrees to submit to the jurisdiction of such courts
and to accept service of process at its address for notices and in the manner
provided in Section 13 for the giving of notices in any such action or
proceeding brought in any such court and (b) irrevocably waives any objection to
the laying of venue of any such proceeding brought in such a court and any claim
that any such proceeding brought in such a court has been brought in an
inconvenient or inappropriate forum.

 

13.                                 Notices.  All notices, requests, demands and
other communications required to be given or permitted to be given under this
Agreement shall be in writing and shall be conclusively deemed to have been
given as follows: (a) when hand delivered to the other party; (b) when received
by facsimile at the facsimile number set forth below, provided, however, that
any notice given by facsimile shall not be effective unless either (i) a
duplicate copy of such facsimile notice is promptly given by depositing the same
in a United States post office first-class postage prepaid and addressed to the
applicable party as set forth below or (ii) the receiving party delivers a
written confirmation of receipt for such notice either by facsimile or by any
other method permitted under this Section; or (c) when deposited in a United
States post office with first-class certified mail, return receipt requested,
postage prepaid and addressed to the applicable party as set forth below; or
(d) when deposited with a national overnight delivery service reasonably
approved by the parties (Federal Express and DHL WorldWide Express being deemed
approved by the parties), postage prepaid, addressed to the applicable party as
set forth below with next-business-day delivery guaranteed; provided that the
sending party receives a confirmation of delivery from the delivery service
provider. Any notice given by facsimile shall be deemed received on the date on
which notice is received except that if such notice is received after 5:00 p.m.
(recipient’s time) or on a non-business day, notice shall be deemed given the
next business day).  Any notice sent by Untied States mail shall be deemed given
three (3) business days after the same has been deposited in the United States
mail.  Any notice given by national overnight delivery service shall be deemed
given on the first business day following deposit with such delivery service. 
For purposes of this Agreement, the term “business day” shall mean any day other
than a Saturday, Sunday or day that is a legal holiday in Montgomery County,
Maryland.  The address of a party set forth below may be changed by that party
by written notice to the other from time to time pursuant to this Article.

 

11

--------------------------------------------------------------------------------


 

To:                              Janice L. Williams

 

 

Fax No.

 

To:                              EagleBank

c/o Ronald D. Paul

7815 Woodmont Ave.

Bethesda, MD 20814

Fax No.: 301-986-8529

 

cc:                                 Fred Sommer, Esquire

Shulman, Rogers, Gandal, Pordy & Ecker, P.A.

12505 Park Potomac Avenue, Sixth Floor

Potomac, MD 20854

Fax No.: 301-230-2891

 

14.                                 Entire Agreement.  This Agreement contains
all of the agreements and understandings between the parties hereto with respect
to the employment of Williams by the Bank, and supersedes all prior agreements,
arrangements and understandings related to the subject matter hereof.  No oral
agreements or written correspondence shall be held to affect the provisions
hereof. No representation, promise, inducement or statement of intention has
been made by either party that is not set forth in this Agreement, and neither
party shall be bound by or liable for any alleged representation, promise,
inducement or statement of intention not so set forth. Not in limitation of the
foregoing, this Agreement supersedes and replaces the Prior Agreement, except
that Williams shall remain entitled to receive any compensation earned but not
yet paid thereunder.

 

15.                                 Headings.  The Article and Section headings
contained in this Agreement are for reference purposes only and shall not in any
way affect the meaning or interpretation of this Agreement.

 

16.                                 Severability.  Should any part of this
Agreement for any reason be declared or held illegal, invalid or unenforceable,
such determination shall not affect the legality, validity or enforceability of
any remaining portion or provision of this Agreement, which remaining portions
and provisions shall remain in force and effect as if this Agreement has been
executed with the illegal, invalid or unenforceable portion thereof eliminated.

 

17.                                 Amendment; Waiver.  Neither this Agreement
nor any provision hereof may be amended, modified, changed, waived, discharged
or terminated except by an instrument in writing signed by the party against
which enforcement of the amendment, modification, change, waiver, discharge or
termination is sought. The failure of either party at any time or times to
require performance of any provision hereof shall not in any manner affect the
right at a later time to enforce the same. No waiver by either party of the
breach of any term, provision or covenant contained in this Agreement, whether
by conduct or otherwise, in any one or more instances, shall be deemed to be, or
construed as, a further or continuing waiver of any such breach, or a waiver of
the breach of any other term, provision or covenant contained in this Agreement.

 

18.                                 Gender and Number.  As used in this
Agreement, the masculine, feminine and neuter gender, and the singular or plural
number, shall each be deemed to include the other or others whenever the context
so indicates.

 

19.                                 Binding Effect.  This Agreement is and shall
be binding upon, and inures to the benefit of, the Bank, its successors and
assigns, and Williams and her heirs, executors, administrators, and personal and
legal representatives.

 

[signatures on following page]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Employment Agreement as of
the date first written above.

 

 

EAGLEBANK

 

 

 

By:

/s/ Ronald D. Paul

 

Name: Ronald D. Paul

 

Title: Chief Executive Officer

 

 

 

 

 

JANICE L. WILLIAMS

 

 

 

 

 

/s/ Janice l. Williams

 

13

--------------------------------------------------------------------------------


 

Attachment A

 

Form of

General Release and Waiver of All Claims

 

Janice L. Williams (“you”) executes this General Release And Waiver of All
Claims (the “Release”) as a condition of receiving certain payments and other
benefits in accordance with the terms of Section 7.7 of your Employment
Agreement dated September 1, 2011.  All capitalized terms used but not otherwise
defined herein shall have the same meaning as in your Employment Agreement.

 

1.  RELEASE.

 

You hereby release and forever discharge EagleBank and Eagle Bancorp, Inc.
[modify to specifically include any additional Affiliates] and each and every
one of their former or current subsidiaries, parents, affiliates, directors,
officers, employees, agents, parents, affiliates, successors, predecessors,
subsidiaries, assigns and attorneys (the “Released Parties”) from any and all
charges, claims, damages, injury and actions, in law or equity, which you or
your heirs, successors, executors, or other representatives ever had, now have,
or may in the future have by reason of any act, omission, matter, cause or thing
through the date of your execution of this Release. You understand that this
Release is a general release of all claims you may have against the Released
Parties based on any act, omission, matter, case or thing through the date of
your execution of this Release.

 

2.  WAIVER.

 

You realize there are many laws and regulations governing the employment
relationship. These include, but are not limited to, Title VII of the Civil
Rights Acts of 1964 and 1991; the Age Discrimination in Employment Act of 1967;
the Americans with Disabilities Act; the National Labor Relations Act; 42 U.S.C.
§ 1981; the Family and Medical Leave Act; the Employee Retirement Income
Security Act of 1974 (other than any accrued benefit(s) to which you have a
non-forfeitable right under any pension benefit plan); the Maryland Civil Rights
Act, the Maryland Wage Payment and Collection Law, Maryland Occupational Safety
and Health Act, the Maryland Collective Bargaining Law, and any other state,
local and federal employment laws; and any amendments to any of the foregoing.
You also understand there may be other statutes and laws of contract and tort
that also relate to your employment. By signing this Release, you waive and
release any rights you may have against the Released Parties under these and any
other laws based on any act, omission, matter, cause or thing through the date
of your execution of this Release. You also agree not to initiate, join, or
voluntarily participate in any action or suit in any court or to accept any
damages or other relief from any such proceeding brought by anyone else based on
any act, omission, matter, cause or thing through the date of your execution of
this Release.

 

14

--------------------------------------------------------------------------------


 

3.              NOTICE PERIOD.

 

This document is important. We advise you to review it carefully and consult an
attorney before signing it, as well as any other professional whose advice you
value, such as an accountant or financial advisor. If you agree to the terms of
this Release, sign in the space indicated below for your signature. You will
have twenty-one (21) calendar days from the date you receive this document to
consider whether to sign this Release. If you choose to sign the Release before
the end of that twenty-one day period, you certify that you did so voluntarily
for your own benefit and not because of any coercion.

 

4.  RETURN OF PROPERTY.

 

You certify that you have fully complied with Section 8.4 of your Employment
Agreement.

 

5.              REVOCATION.

 

You should also understand that even after you have signed this Release, you
still have seven (7) days to revoke it. To revoke your acceptance of this
Release, the Chairman of the Bank’s Board of Directors must receive written
notice before the end of the seven (7)-day period. In the event you revoke or do
not accept this Release, you will not be entitled to any of the payments or
benefits that you would have been entitled to under your Employment Agreement by
virtue of executing this Release. If you do not revoke this Release within seven
(7) days after you sign it, it will be final, binding, and irrevocable.

 

IN WITNESS WHEREOF, the Parties have knowingly and voluntarily executed this
Release, as of the day and year first set forth below.

 

 

 

 

 

Janice L. Williams

 

Date

 

 

 

 

 

 

 

 

 

EagleBank

 

Date

 

15

--------------------------------------------------------------------------------